   

  

” Case 2:21-cr-20265-SJM-KGA ECF No.1, PagelD.1 Filed 04/21/21 Page 1 of 22

wy

 
  

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 
     
 
 

Case:2:21-cr-20265

UNITED STATES OF AMERICA, Judge: Murphy, Stephen J.
MJ: Altman, Kimberly G.

 
     
 

, Filed: 04-21-2021 At 01:02 PM
Plaintiff, USA V SEALED MATTER (LG)

    

Vv.

   

D-1 ABE SAAD, a/k/a IBRAHIM SAAD, VIO: 18 U.S.C. § 1349
D-2 CHAD KAZAN, 18 U.S.C. § 1347
D-3 WALLEED AL-BIRAIHY, 18 U.S.C. § 1343

21 U.S.C. § 846

21 U.S.C. § 841(a)(1)

  
  
  
  

Defendants.
/

 

INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Pharmacy

1. | Maya Pharmacy, LLC (“Maya”) was a pharmacy and Michigan limited

liability company located at 15400 Michigan Avenue, Dearborn, Michigan 48125.
Defendants and Related Individuals
2. Defendant ABE SAAD, a/k/a IBRAHIM SAAD, a resident of Wayne

County, Michigan, was the owner and manager of Maya.
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.2 Filed 04/21/21 Page 2 of 22

3. Defendant CHAD KAZAN, a resident of Wayne County, Michigan,
was a technician at Maya.

4. Defendant WALLEED AL-BIRAIHY, a resident of Wayne County,
Michigan, was a patient recruiter who brought patients to Maya in order to obtain
controlled substance prescriptions.

5. Physician A was a licensed medical doctor in the state of Michigan and
was authorized by the Drug Enforcement Administration (“DEA”) to prescribe
controlled substances in Schedules II — V.

The Medicare and Medicaid Programs

6. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services (“HHS”). Individuals who received benefits under Medicare were
referred to as Medicare “beneficiaries.”

7. Medicare covered different types of benefits and was separated into
different program “parts.” Medicare Part D subsidized the cost of prescription drugs
for Medicare beneficiaries in the United States. Generally, Medicare Part D covered

part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,

 
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.3 Filed 04/21/21 Page 3 of 22

among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

8. Physicians, pharmacies, and other health care providers that provided
medical services that were to be reimbursed by Medicare were referred to as
Medicare “providers.” To participate in Medicare, providers were required to submit
applications in which the providers agreed to comply with all Medicare-related
policies and procedures, rules, and regulations issued by CMS and its agents and
contractors, including those governing reimbursement, and furthermore, certified
that they would not knowingly present, or cause to be presented, false and fraudulent
claims.

9. If Medicare approved a provider’s application, Medicare assigned the
provider a Medicare “provider number,” which was used for the processing and
payment of claims.

10. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were
often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all

of the prescription drugs.

 
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.4 Filed 04/21/21 Page 4 of 22

11. Medicare, through CMS, compensated the Medicare drug plan sponsors
for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
a monthly fee for each Medicare beneficiary enrolled in the sponsors’ plans. Such
payments were called capitation fees. The capitation fee was adjusted periodically
based on various factors, including the beneficiary’s medical conditions. In addition,
in some cases where a sponsor’s expenses for a beneficiary’s prescription drugs
exceeded that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a
portion of those additional expenses.

12. The Michigan Medicaid program (“Medicaid”) was a federal and state
funded health care program providing benefits to individuals and families who met
specified financial and other eligibility requirements, and certain other individuals
who lacked adequate resources to pay for medical care. CMS was responsible for
overseeing Medicaid in participating states, including Michigan. Individuals who
received benefits under Medicaid were referred to as Medicaid “beneficiaries.”

13. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were

medically necessary and ordered by a physician.
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.5 Filed 04/21/21 Page 5 of 22

14. Medicaid paid for covered services either through what was called
Medicaid “fee-for-service” or through Medicaid health plans.

15. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were each a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

The Private Health Insurance Program

16. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,
privately operated insurance company authorized and licensed to do business in the
state of Michigan. BCBS provided health care benefits, including prescription drug
benefits, to member entities and individuals. Individuals insured by BCBS were
referred to as BCBS “members.”

17. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

18. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

Pharmacy Benefit Managers
19. Pharmacy benefit managers (“PBMs”) managed prescription drug

benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.6 Filed 04/21/21 Page 6 of 22

health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

20. After a pharmacy dispensed a prescription drug to a beneficiary or
member, the pharmacy submitted a claim, typically electronically, to the PBM acting
on behalf of the specific health care benefit program. The PBM, on behalf of the
health care benefit program, reimbursed the pharmacy, typically electronically,
through direct deposits into accounts held, and previously identified, by the
pharmacy.

21. CVS Caremark, OptumRx, and Express Scripts were three of several
PBMs that managed prescription drug benefits for Medicare (through Medicare drug
plan sponsors) and Medicaid health plans. Express Scripts managed prescription
drug benefits for BCBS. CVS Caremark processed and adjudicated claims in
Arizona. OptumRx and Express Scripts processed and adjudicated claims outside
the state of Michigan.

22. CVS Caremark and other PBMs maintained agreements stating that
pharmacies were allowed fourteen (14) days from the date of fill to submit claims
for reimbursement to PBMs. These agreements also stated that pharmacies were
allowed fourteen (14) days from the date of fill to reverse claims for medications

that were not dispensed.
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.7 Filed 04/21/21 Page 7 of 22

Background on Controlled Substances

23. The Controlled Substances Act (“CSA”) governed the manufacture,
distribution, and dispensing of controlled substances in the United States.

24. Under the CSA, the DEA regulated certain pharmaceutical drugs
designated as “controlled substances” because of their potential for abuse or
dependence, their accepted medical use, and their accepted safety for use under
medical supervision. See 21 U.S.C. § 802(6).

25. The DEA issued registration numbers to qualifying practitioners,
including pharmacies, which permitted them to prescribe and/or dispense Schedule
II, UI, IV, and V controlled substances consistent with the terms of that registration.
21 U.S.C. § 823.

Drug Diversion Scheme

26. Beginning in or about April 2014, and continuing up to and including
May 2016, a scheme and pattern of illegal conduct involving the unlawful
distribution of Schedule II and Schedule IV prescription drug-controlled substances
was formed and active within the Eastern District of Michigan and elsewhere. The
defendants CHAD KAZAN, WALLEED AL-BIRAIHY, Physician A, and others,
both known and unknown to the grand jury, played different roles and engaged in

different aspects of the overall scheme. The purpose of the scheme was for CHAD
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.8 Filed 04/21/21 Page 8 of 22

KAZAN and others to dispense controlled substances based upon prescriptions
written by Physician A to “patients” recruited by WALLEED AL-BIRAIHY.

27. As part of the conspiracy, WALLEED AL-BIRAIHY recruited
“patients” to have controlled substance prescriptions issued in their names by
Physician A. WALLEED AL-BIRAIHY would escort the recruited patients to
Physician A’s office, where Physician A would write controlled substance and non-
controlled substance prescriptions after conducting cursory “examinations” of the
patients. These prescriptions were knowingly issued outside the usual course of
professional practice and without a legitimate medical purpose.

28. WALLEED AL-BIRAITHY would transport the recruited “patients” and
the unlawfully issued prescriptions to Maya. At Maya, CHAD KAZAN and others
would dispense the medically unnecessary controlled substances prescriptions to
WALLEED AL-BIRAIHY and others.

29. In furtherance of the conspiracy, CHAD KAZAN, and others at Maya
would take actions to make it appear that the dispensing of controlled substances
was legitimate. Things were done for the mere appearance of legitimacy and were
not done to actually confirm the prescriptions were issued for a legitimate medical
purpose in the usual course of professional medical practice.

30. The primary controlled substances prescribed by Physician A, outside

the usual course of professional practice and without a legitimate medical purpose,
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.9 Filed 04/21/21 Page 9 of 22

and unlawfully dispensed by CHAD KAZAN and others at Maya, were
Hydrocodone, Carisoprodol, and Alprazolam.

31. The fundamental purpose of both writing and filling the controlled
substance prescriptions was not for the legitimate treatment of patients, but, rather,
to obtain controlled substances that could be sold at a substantial profit on the illegal

street market in the metropolitan Detroit area.

These general allegations are adopted and incorporated in each count of this

Indictment.

COUNT 1
Conspiracy to Commit Health Care Fraud and Wire Fraud

(18 U.S.C. § 1349)
D-1 ABE SAAD
D-2 CHAD KAZAN

32. Paragraphs 1 through 31 of the General Allegations section of this
Indictment are re-alleged and incorporated by reference as though fully set forth
herein.

33. From at least in or around August 2012, and continuing through in or
around June 2019, the exact dates being unknown to the Grand Jury, in Wayne
County, in the Eastern District of Michigan, and elsewhere, ABE SAAD, CHAD
KAZAN, and others did knowingly and willfully combine, conspire, confederate,

and agree to commit certain offenses against the United States, that is:
Case 2:21-cr-20265-SJM-KGA ECF No.1, PagelD.10 Filed 04/21/21 Page 10 of 22

(a)

(b)

34.

to violate Title 18, United States Code, Section 1347, that is, to execute
a scheme and artifice to defraud health care benefit programs affecting
commerce, as defined in Title 18, United States Code, Section 24(b),
that is, Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS, and to obtain, by means of materially false and
fraudulent pretenses, representations, and promises, money and
property owned by, and under the custody and control of, said health
care benefit programs, in connection with the delivery of and payment
for health care benefits, items, and services; and

to violate Title 18, United States Code, Section 1343, that is, to transmit
and cause to be transmitted by means of wire communication in
interstate and foreign commerce, certain writings, signs, signals,
pictures, and sounds, having devised a scheme and artifice to defraud,
and for obtaining money and property by means of materially false and
fraudulent pretenses, representations, and promises, knowing the
pretenses, representations, and promises were false and fraudulent
when made, and for the purpose of executing the scheme and artifice.

Purpose of the Conspiracy

It was the object and purpose of the conspiracy for ABE SAAD, CHAD

KAZAN, and theit co-conspirators to unlawfully enrich themselves and others by,

10
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.11 Filed 04/21/21 Page 11 of 22

among other things: (a) submitting, and causing the submission of, through interstate
wire communications, false and fraudulent claims to Medicare, Medicare drug plan
sponsors, Medicaid, Medicaid health plans, and BCBS; (b) concealing, and causing
the concealment of, the submission of false and fraudulent claims to Medicare,
Medicare drug plan sponsors, Medicaid, Medicaid health plans, and BCBS, and the
receipt and transfer of the proceeds of the fraud; and (c) diverting fraud proceeds for
the personal use and benefit of the defendants and others.
Manner and Means of the Conspiracy

35. The manner and means by which the defendants and others sought to
accomplish the objects and purpose of the conspiracy included, among others, the
following:

36. ABESAAD and others maintained an NPI for Maya in order to submit
claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans,
and BCBS.

37. ABE SAAD, CHAD KAZAN, and others, on behalf of Maya, entered
into pharmacy provider agreements with CVS Caremark, OptumRX, and Express
Scripts, among other PBMs.

38. ABE SAAD, CHAD KAZAN, and others, on behalf of Maya,

purchased medications, including Seroquel XR 300 MG, from certain

1]
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.12 Filed 04/21/21 Page 12 of 22

pharmaceutical wholesalers for the purpose of dispensing to beneficiaries and
members

39. ABE SAAD, CHAD KAZAN, and others submitted, and caused the
submission of, false and fraudulent claims to Medicare, Medicare drug plan
sponsors, Medicaid, Medicaid health plans, and BCBS, via interstate wires and on
behalf of Maya for prescription drugs that were not dispensed, at times because the
beneficiaries were deceased, and were often medically unnecessary.

40. ABE SAAD, CHAD KAZAN, and others submitted, and caused the
submission of, false and fraudulent claims to Medicare, Medicare drug plan
sponsors, Medicaid, Medicaid health plans, and BCBS, via interstate wires and on
behalf of Maya, for drugs purportedly dispensed, including Seroquel XR 300 MG,
-in quantities that exceeded the amount Maya actually purchased from
pharmaceutical wholesalers.

41. ABE SAAD, CHAD KAZAN, and others failed to reverse claims for
medications that were not dispensed, which allowed Maya to maximize the amount
of proceeds obtained from Medicare, Medicare drug plan sponsors, Medicaid,
Medicaid health plans, and BCBS.

42. False and fraudulent claims that ABE SAAD, CHAD KAZAN, and
others electronically submitted, and caused to be electronically submitted, to

Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid health plans were

12
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.13 Filed 04/21/21 Page 13 of 22

processed and adjudicated electronically by CVS Caremark, OptumRx, and Express
Scripts, among other PBMs, outside the state of Michigan.

43. False and fraudulent claims that ABE SAAD, CHAD KAZAN, and
others electronically submitted, and caused to be electronically submitted, to BCBS
were processed and adjudicated electronically by Express Scripts outside the state
of Michigan.

44. ABE SAAD, CHAD KAZAN, and others submitted and caused to be
submitted at least $1,978,296.93 in false and fraudulent claims to Medicare and
Medicaid on behalf of Maya.

45. ABE SAAD, CHAD KAZAN, and others submitted and caused to be
submitted at least $42,581.69 in false and fraudulent claims to BCBS on behalf of
Maya.

46. ABE SAAD and CHAD KAZAN personally profited from their
participation in the scheme by receiving fraud proceeds for the personal use and
benefit of themselves and others directly or indirectly through interstate wires.

All in violation of Title 18, United States Code, Section 1349.

13

 

 
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.14 Filed 04/21/21 Page 14 of 22

COUNTS 2-5
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)
D-1 ABE SAAD
D-2 CHAD KAZAN

47. Paragraphs 1 through 31 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

48. Beginning in or around August 2012, and continuing through at least
in or around June 2019, in Wayne County, in the Eastern District of Michigan, and
elsewhere, ABE SAAD and CHAD KAZAN, as specified below, did knowingly and
willfully execute, and attempt to execute, a scheme and artifice to defraud health
care benefit programs affecting commerce, as defined in Title 18, United States
Code, Section 24(b), that is, Medicare, Medicaid, and BCBS drug plan sponsors, and
to obtain, by means of materially false and fraudulent pretenses, representations, and
promises, money and property owned by, and under the custody and control of, said
health care benefit programs, in connection with the delivery of and payment for
health care benefits, items, and services.

Purpose of the Scheme and Artifice
49, Paragraph 34 of this Indictment is re-alleged and incorporated by

reference as though fully set forth herein as a description of the purpose of the

scheme and artifice.

14
 

 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.15 Filed 04/21/21 Page 15 of 22

The Scheme and Artifice

50. Paragraphs 35 through 46 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein as a description of the
scheme and artifice.

Acts in Execution of the Scheme and Artifice

51. Onor about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, ABE SAAD, CHAD KAZAN, and others did knowingly and
willfully execute, and attempt to execute, a scheme and artifice to defraud a health
care benefit program affecting commerce, as defined in Title 18, United States Code,
Section 24(b), that is, Medicaid, and to obtain, by means of materially false and
fraudulent pretenses, representations, and promises, money and property owned by,
and under the custody and control of, said health care benefit program, in connection
with the delivery of and payment for health care benefits, items, and services, in that
ABE SAAD, CHAD KAZAN, and others submitted and caused the submission of
false and fraudulent claims for payment and falsely represented that Maya provided
prescription medications to Medicaid beneficiaries, as described in Paragraphs 35 to
46 of this Indictment, as if they were dispensed to beneficiaries, but in fact never
were dispensed to those beneficiaries, with each execution set forth below forming

a separate count:

15
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.16 Filed 04/21/21 Page 16 of 22

 

 

 

 

 

 

 

 

 

 

 

 

D-1 ABE
SAAD Seroquel XR
2 D-2 CHAD D.B. 5/3/2016 300 MG $1,730.30 $1,328.05
KAZAN
D-1 ABE
SAAD Seroquel XR
3 D-2 CHAD C.J. 5/5/2016 300 MG $1,730.30 $1,328.05
KAZAN
D-1 ABE
SAAD Seroquel XR
4 D-2 CHAD N.A. _ 5/5/2016 300 MG $1,730.30 $1,328.05
KAZAN
D-1 ABE
SAAD Seroquel XR
5 D-2 CHAD N.H. 5/9/2016 300 MG $1,730.30 $1,328.05
KAZAN

 

Each in violation of Title 18, United States Code, Sections 1347 and 2.
COUNT 6
Conspiracy to Distribute Controlled Substances
(21 U.S.C. § 846)
D-2 CHAD KAZAN
D-3 WALLEED AL-BIRAIHY

52. Paragraphs 1 through 31 of the General Allegations section of this
Indictment are re-alleged and incorporated by reference as though fully set forth
herein.

53. From in or around April 2014, and continuing through in or around at

least May 2016, the exact dates being unknown to the Grand Jury, in Wayne County,

in the Eastern District of Michigan, and elsewhere, defendants CHAD KAZAN and
16
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.17 Filed 04/21/21 Page 17 of 22

WALLEED AL-BIRAIHY knowingly, intentionally, and unlawfully combined,
conspired, confederated, and agreed with each other, and other persons known and
unknown to the Grand Jury, to commit offenses against the United States, that is, to
knowingly, intentionally, and unlawfully distribute and to dispense, outside the usual
course of professional practice, not for a legitimate medical purpose, Schedule I-V
controlled substances, in violation of Title 21, United States Code, Section 841(a)(1),
including, but not limited to the Schedule II controlled substance Hydrocodone (on
or after October 6, 2014), the Schedule III controlled substance Hydrocodone (prior
to October 6, 2014), and the Schedule IV controlled substances Carisoprodol and
Alprazolam.

In violation of Title 21, United States Code, Section 841(a)(1); all in violation
of Title 21, United States Code, Section 846.

COUNTS 7-10
21 U.S.C. § 841(a)(1) (Unlawful Distribution of Controlled Substances)
18 U.S.C. § 2 (Aiding and Abetting)
D-2 CHAD KAZAN
D-3 WALLEED AL-BIRAIHY

54. Onor about each of the dates set forth below, defendants CHAD
KAZAN and WALLEED AL-BIRAIHY, did knowingly, intentionally, and
unlawfully distribute and aid and abet each other in distributing the identified

prescription drug controlled substances by dispensing or possessing with intent to

distribute the controlled substances outside the scope of usual professional

17
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.18 Filed 04/21/21 Page 18 of 22

practice, for no legitimate medical purpose, in the names of the individuals as

follows:

    

7 4/24/2016 | 5/5/2016 N.A. ACETAMINOPHN 90 II
10-325

 

8 4/24/2016 | 5/5/2016 N.A. ALPRAZOLAM 60 IV
2 MG
HYDROCODON-
9 5/5/2016 | 5/5/2016 CJ. ACETAMINOPHN 90 II
10-325

 

 

10 5/5/2016 | 5/5/2016 C.J. CARISOPRODOL 60 IV
350 MG

 

 

 

 

 

 

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).
CRIMINAL FORFEITURE ALLEGATIONS
(18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461; 21 U.S.C. § 853)

55. The allegations contained in Counts One through Ten of this Indictment
are hereby realleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to 18 U.S.C. §$§ 981 and 982, 21 U.S.C. § 853, and 28 U.S.C. §
2461.

56. Upon conviction of the violation alleged in Count One of this

Indictment, the convicted defendant(s) shall forfeit to the United States (a) any

property, real or personal, that constitutes or is derived from proceeds obtained,

18
 

 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.19 Filed 04/21/21 Page 19 of 22

directly or indirectly, as a result of such violation, pursuant to 18 U.S.C. §
981(a)(1)(C) together with 28 U.S.C. § 2461, and (b) any property, real or personal,
that constitutes or is derived, directly or indirectly, from gross proceeds traceable to
the commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).

57. Pursuant to 18 U.S.C. § 982(a)(7), upon conviction of any of the

violations alleged in Counts Two through Five of this Indictment, the convicted

defendant(s) shall forfeit to the United States any property, real or personal, that —

constitutes or is derived, directly or indirectly, from gross proceeds traceable to the
commission of the offense(s).

58. Pursuant to 21 U.S.C. § 853(a), upon conviction of any of the offenses
set forth in Counts Six through Ten of this Indictment, the convicted defendant(s)
shall forfeit to the United States any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as the result of such offense and any
property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, the offense.

59. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the convicted defendant(s):

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

19
 

Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.20 Filed 04/21/21 Page 20 of 22

d. Has been substantially diminished in value; or
e. Has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated
by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property
of such defendant(s) up to the value of the forfeitable property described above.

60. Money Judgment: Upon being convicted of violating any of the
offenses alleged in this Indictment, the convicted defendant(s) shall be ordered to

pay the United States a sum of money equal to the total amount of proceeds the
convicted defendant obtained as a result of such violation(s).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

 

20
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.21

SAIMA S. MOHSIN
ACTING UNITED STATES ATTORNEY

DANIEL KHAN

Acting Chief

Criminal Division, Fraud Section
U.S. Department of Justice

ALLAN J. MEDINA

Chief, Health Care Fraud Unit
Criminal Division, Fraud Section
U.S. Department of Justice

REGINA MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

MALISA DUBAL

Assistant Chief

Criminal Division, Fraud Section
U.S. Department of Justice

s/Claire T. Sobczak

CLAIRE T. SOBCZAK

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

Dated: April 21, 2021

21

 

Filed 04/21/21 Page 21 of 22
Case 2:21-cr-20265-SJM-KGA ECF No. 1, PagelD.22 Filed 04/21/21 Page 22 of 22

 

. «eet _. Case:2:21-cr-20265
united States Diet Court Criminal Case Cor Judge: Murphy, Stephen J.
MJ: Altman, Kimberly G. |

Filed: 04-21-2021 At 01:02 PM |
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to cor USA V SEALED MATTER (LG)

 

 

 

| Companion Case Number:

 
 

 

Judge Assigned:

Ll Yes No | AUSA’s Initials: (TO

 

 

 

 

Case Title: USA v. Abe Saad, et al.

 

County where offense occurred : Wayne County pA

 

Check One: X]Felony __—HiMisdemeanor LIPetty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts. |
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case. .
April 21, 2021 Cor Yy—~
Date Claire Sobczak

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: (202) 591-5418 |
Fax: (313) 226-0816
E-Mail address: Claire.Sobczak@usdoj.gov

Attorney Bar #; IL 6310208

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
